By the Court

*


The demurrer is clearly frivolous. The first count of the complaint states fully a cause of action for false imprisonment, and the second a cause of action for assault and battery. The matters in the first count, of injury to plaintiff’s credit and business, are *107beyond question set forth as elements of damage consequent on the wrong complained of, to wit, the false imprisonment, and not as distinct causes of action, as assumed by the demurrer.
Order affirmed.

 Vanderburgh, J., did not sit in this ease.